McKinstrt, J., concurring •
I concur in the judgment, and in the opinion of Mr. Justice Eoss.
1. It may be admitted that a portion of a statute is repealed (by implication) when a subsequent statute is passed containing provisions so far in conflict with such .portions of the first that the provisions of the new and the part of the older statute cannot coexist. In such case, however, the provisions of the latter, which operate a repeal of a portion of the older statute, arc not, properly speaking, amendments of the older law. The last expression of the legislative will is an original law, to which arc applicable the provisions of the Constitution, requiring that every law of certain classes shall be “ general,” and that it shall embrace but one subject, to be “ expressed in its title.” (Const, art. iv, §.§ 24, 25.) The Traylor Act is therefore not an amendment of the Political Code.
2. But if, on the other hand, the Traylor Act can, for any purpose, be treated as an intended amendment of any portion of the Political Code, it is an amendment of the section thereof with which it conflicts, to wit, § 1617. Subdivision 7 of that section authorizes “ the boards of trustees in school districts, and the boards of education in cities,” to employ all teachers, and fix and order paid their compensation. The Traylor Act takes from the local boards the power of fixing the salaries of *494teachers in a certain class of cities and counties. Section 24 of article iv of the Constitution declares that no law shall be amended by reference to its title, but in such case, the section amended shall be “ re-enacted and published at length.” The Traylor Act is not a re-enactment of § 1617 of the Political Code''as amended.
3. I desire to add, even if the Traylor Act could be considered as an amendment of the Political Code, and the two, read together, could be treated as one law, such law would not be a “ general law ” within the meaning of those terms as employed in the Constitution. The Political Code purports to be, and in fact is, one statute, since it was passed through both houses of the Legislature and signed by the Governor as a single statute, and is entitled “ An Act to establish a Political Code.” It treats of a variety of subjects, not only furnishing a different rule for different localities with respect to many of them, but as to many of its provisions not applying to certain localities ,at all.